DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The Claims:
5. (Currently Amended) The radiotherapy system according to claim 4, further comprising:
bed control circuitry configured to control a movement of the treatment top plate so that the mark indicating the tumor position included in the integrated data matches with an isocenter of the radiotherapy gantry.

18. (Currently Amended) A treatment support apparatus comprising: 
processing circuitry configured to generate integrated data including a mark the patient at a time of treatment planning in radiotherapy and first body surface data representing a three-dimensional body surface of the patient at the time of treatment planning by integrating coordinates respectively defining the medical three-dimensional image data and the first body surface data into an identical three-dimensional coordinate system.

22. (Currently Amended) The treatment support apparatus according to claim 18, wherein the processing circuitry is further configured to acquire second body surface data representing a three-dimensional body surface of the patient at a time of a radiotherapy treatment, match the first body surface data included in the integrated data to the second body surface data, and specify, based on the mark indicating the tumor position of the patient included in the integrated data, three-dimensional coordinates of the tumor position of the patient.

Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-17, 19, 21, and 23, Collins et al. (U. S. Patent No. 6,535,574 B1) disclosed 1. a radiotherapy system that comprises: 
a medical image diagnostic apparatus (700) configured to collect medical three-dimensional image data of a patient at a time of treatment planning (column 
a first body surface data collecting device (900) configured to collect first body surface data representing a three-dimensional body surface of the patient at the time of treatment planning (column 4, lines 21-40; column 7, lines 29-46; column 10, lines 16-23); and
 processing circuitry (1000).
However, the prior art failed to disclose or fairly suggested that the radiotherapy system further comprises:
processing circuitry configured to generate integrated data including a mark indicating a tumor position of the patient that is identified in the medical three-dimensional image data and the first body surface data by integrating coordinates respectively defining the medical three-dimensional image data and the first body surface data into an identical three-dimensional coordinate system.

With respect to claims 18, 20, 22, and 24, the prior art failed to disclose or fairly suggested a treatment support apparatus that comprises: 
processing circuitry configured to generate integrated data including a mark indicating a tumor position of a patient that is identified in a medical three-dimensional image data of the patient at a time of treatment planning in radiotherapy and first body surface data representing a three-dimensional body surface of the patient at the time of treatment planning by integrating coordinates respectively defining the medical three-dimensional image data .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Mori et al. (U. S. Patent No. 10,952,695 B2) disclosed a medical apparatus and a method.
Sabczynski et al. (U. S. Patent No. 9,993,663 B2) disclosed estimating a position of an organ with a biomechanical model.
Bouchet et al. (U. S. Patent No. 9,950,194 B2) disclosed a patient positioning system.
Raleigh et al. (U. S. Patent No. 9,364,687 B2) disclosed a timing based on an imaging observation on radiation treatment system.
Raleigh et al. (U. S. Patent No. 9,283,404 B2) disclosed a timing based on an imaging observation for assisting a radiation treatment.
Raleigh et al
Raleigh et al. (U. S. Patent No. 8,900,113 B2) disclosed tracking of a tumor location for a targeted radiation treatment.
Scherch (U. S. Patent No. 7,613,501 B2) disclosed a system, a tracker, and a program product to facilitate and verify a proper target alignment for a radiation delivery and related methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884